PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
FIDI et al.
Application No. 16/556,537
Filed: August 30, 2019
For: Communication Node for Critical Systems

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition treated under 37 CFR 1.55(f), filed July 6, 2021, to accept a delayed submission of certified copy of a foreign application.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 USC 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g). 
The petition fails to comply with item 3) above. The petition fee set forth at 37 CFR 1.17(m) is $220 for an undiscounted entity. No fee payment was received with the petition. 37 CFR 1.22(a) states, in pertinent part, that patent fees and charges payable to the United States Patent and Trademark Office are required to be paid in advance; that is, at the time of requesting any action by the Office for which a fee or charge is payable. The payment due of $220 must be submitted, along with a renewed petition, in order for the petition to be treated on the merits. Therefore, the petition under 37 CFR 1.55(f) is DISMISSED.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.


This application file is being referred to the Technology Center Art Unit 2113.

Any questions concerning this matter may be directed to the undersigned at (571) 272-4914. Questions concerning status or examination of the application should be directed to the Technology Center 2100 at (571) 272-2100.




/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions